Citation Nr: 0412072
Decision Date: 03/11/04	Archive Date: 05/14/04

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  02-05 123	)	DATE MAR 11 2004
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in No. Little Rock, Arkansas



ORDER

With the consent of the United States Court of Appeals for Veterans Claims, in its January 21, 2004, grant of the unopposed motion of the Secretary of Veterans Affairs, the following correction is made in a decision issued by the Board in this case on November 13, 2003:

On page 2 of the November 13, 2003 Board decision, the CONCLUSION OF LAW section currently reads:  Claimed PTSD was incurred in or aggravated by active service.  The Board now corrects such sentence to read:  Claimed PTSD was not incurred in or aggravated by active service.  


		
L. W. TOBIN
	Veterans Law Judge, Board of Veterans Appeals


Citation Nr: 0331382	
Decision Date: 11/13/03    Archive Date: 11/25/03

DOCKET NO.  02-05 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from January 1946 to January 
1949.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO rating decision of September 
2001 which denied service connection for PTSD.  


FINDINGS OF FACT

During service the veteran did not engage in combat with the 
enemy, and there is no credible supporting evidence of a 
service stressor which might lead to PTSD.


CONCLUSION OF LAW

Claimed PTSD was incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran had active service in the U.S. Air Force from 
January 1946 to January 1949.  This was after World War II 
hostilities ended with the Japanese surrender in August 1945.  
The veteran's decorations included the Japan Occupation 
Medal.  Service department records show he served in Okinawa 
from May 1947 to September 1948.  During this time, his 
occupational specialty was clerk typist, except for an 
approximately one month period during which his specialty was 
construction worker.  

Service medical records show that the veteran was 
hospitalized from September to October 1947 for treatment of 
urethritis and prostatitis.  From March to April 1948, he was 
hospitalized for treatment of syphilis.  After his return 
from Okinawa, he was hospitalized in November 1948 for a 
tonsillectomy.  His discharge examination in January 1949 
revealed no significant abnormalities in the psychiatric 
system.  

After service, the veteran sought treatment at a VA facility 
in 1951 for skin trouble.  

Records from the Mayo Clinic dated in January 2001 show that 
the veteran was referred for a psychiatric evaluation.  The 
psychiatrist noted that he had previously seen the veteran in 
June 1998, at which time an anxiety disorder with some 
depressive component and some cognitive decline had been 
diagnosed.  At that time, there was not much mention of 
Okinawa experiences.  On the current visit, he was very 
emotional and repeatedly talked about some of the traumatic 
experiences over the years.  He said that he had been 15 or 
16 years old when he went to Okinawa and he experienced a lot 
of people dying around him.  He said he also saw a lot of 
Japanese women and children commit suicide under the invasion 
by the Americans.  During the typhoon season, he said, he was 
forced to retreat to a cave where there were a lot of dead 
bodies.  He also talked about the deaths of two of his sons 
and the death of a sister a couple of years ago.  On mental 
status examination, the veteran had a flat affect, punctuated 
by tearfulness.  His thought content showed significant 
preoccupation with past traumatic experience.  The impression 
was depression, not elsewhere specified, with anxiety and 
flashbacks of the past traumatic experience.  Cognitive 
decline was also noted.  The examiner noted that the clinical 
picture was different than in June 1998, in that the veteran 
was really bothered by the flashbacks of past experiences, 
and seemed much more emotionally labile and vulnerable.  

Later that month, the referring physician, a pulmonary and 
critical care physician, noted that a consultation had been 
provided by psychiatry, and that the diagnosis was PTSD.  

In January 2001, the veteran was seen for a VA psychiatric 
evaluation.  The veteran was noted to have multiple medical 
problems.  He requested medication for PTSD, which had been 
prescribed by the Mayo Clinic.  He reported progressively 
worsening depression.  Chronic stressors were noted to be a 
son who had died in 1984 of Rocky Mountain Spotted Fever, and 
his only other son had been killed by a grandson 2 1/2 years 
earlier, with the grandson currently serving 70 years in 
prison.  In addition, he reported his sister had died a year 
earlier.  He reported having just missed being in World War 
II.  However, he said he had to hide in caves that contained 
dead people that had committed suicide.  He reported 
increased startle response, avoidance, and flashbacks, and 
reported nightmares about killing people, and his deceased 
sister.  The assessment was major depressive episode, rule 
out PTSD.  

On a VA psychiatric evaluation in February 2001, the veteran 
gave a history of exposure to enemy fire.  He said that 
although the war had ended there were still Japanese soldiers 
who did not know the war was over.  He was also subjected to 
typhoons, one of which blew away a good friend of his who 
subsequently died.  He also said he hid from typhoons in 
"eggshell tombs" where the local inhabitants buried their 
dead.  The veteran had also been grieving over the loss of 
his sons, was in the midst of a court battle regarding his 
dismissal from his previous job, and was separated from his 
wife, after 38 years of marriage.  The impression as probable 
prolonged PTSD, and narcissistic and histrionic personality 
traits.  He was to be referred to the PTSD program.  

In statements received in June and September 2001, the 
veteran described his claimed stressors.  He said that he had 
been a construction worker at one time, and had suffered a 
mild heat stroke.  He said he had also had to stand guard 
duty overnight at an ammunition dump by himself.  He said his 
brother and grandmother also died while he was overseas.  He 
said there were Japanese soldiers who were not aware that the 
war was over.  

From February to March 2002, the veteran was involved in a 
domiciliary PTSD program.  He related his traumatic 
experiences to purported combat in Okinawa, where he said 
Japanese troops overran the position after war was actually 
over, and to natural disaster, a typhoon.  

In June 2002, the veteran testified at an RO hearing.  He 
said that he was in Okinawa soon after the peace was 
declared, and that the island had not been cleared of dead 
bodies.  He said he regularly had to do guard duty, which 
involved guarding ammunition dumps; the ammunition dumps were 
in isolated areas, and he was given a rifle but no ammunition 
while on guard duty; and he was constantly aware that there 
were Japanese still out there that didn't know the war was 
over.  He said he now relived the fear he felt during that 
time.  In addition, he said that when typhoons came through, 
they had to get in tombs where dead people were buried.  He 
said that his in-service experiences had negatively affected 
his relationships and employment ever since service, but that 
he did not know what was going on for a long time.  

II.  Analysis

The file shows that by RO correspondence, the rating 
decision, the statement of the case, and a supplemental 
statement of the case, the veteran has been informed of the 
evidence necessary to substantiate his claim for service 
connection for PTSD, and of his and VA's respective 
obligations to obtain different types of evidence.  
Identified relevant medical records have been obtained, 
including records of VA psychiatric evaluations.  The 
veteran's stressor statements have not provided sufficient 
detail such as to permit verification through the service 
department.  See 38 C.F.R. § 3.159(c)(2)(i).  The Board finds 
that the notice and duty to assist provisions of the law have 
been met.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between the veteran's 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

Where combat is not established, a veteran's assertions of 
service stressors are not sufficient to establish their 
occurrence.  Rather, his alleged service stressors must be 
established by official service records or other credible 
supporting evidence.  38 C.F.R. § 3.304(f); Pentecost v. 
Principi, 16 Vet. App. 124 (2002); Fossie v. West, 12 Vet. 
App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran 
v. Brown, 6 Vet. App. 283 (1994).  Under DSM-IV, concerning a 
diagnosis of PTSD, a sufficient stressor is one in which a 
person has been exposed to a traumatic event in which the 
person experienced, witnessed, or was confronted with an 
event or events that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of self 
or others; and the person's response involved intense fear, 
helplessness, or horror.  See 38 C.F.R. § 4.125; Cohen, 
supra.

The veteran served overseas in Japan after the enemy 
surrendered and World War II hostilities had ended.  The 
official end of hostilities was in August 1945, and the 
veteran did not arrive in Okinawa until May 1947.  He 
primarily performed clerical duties.  The evidence 
establishes that he did not engage in combat with the enemy.  
As a result, the veteran's statements alone are insufficient 
to establish the occurrence of a service stressor.  There 
must be official service records or other credible supporting 
evidence to verify a service stressor.

The veteran has alleged general service stressors such as 
standing guard duty at night without ammunition while aware 
that there were Japanese who did not know the war was over.  
He also reports that during typhoons he had to hide in some 
sort of cave or tomb where dead bodies were stored or buried.  
The veteran has not provided any independent evidence to 
verify a service stressor.  His own service records do not 
verify a service stressor.  And he has not submitted 
sufficient detailed information which would permit the VA to 
seek stressor verification through the service departement.  
See 38 C.F.R. § 3.159(c)(2)(i).

As the record now stands, a service stressor, which might 
lead to PTSD, has not been verified by credible supporting 
evidence, and thus there can be no service connection for the 
claimed disorder.  38 C.F.R. § 3.304(f).  As the 
preponderance of the evidence is against the claim for 
service connection for PTSD, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990). 


ORDER

Service connection for PTSD is denied.


	                        
____________________________________________
L. W. TOBIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



